Exhibit 10.8

AMENDMENT NO. 14

TO AMENDED AND RESTATED CREDIT AGREEMENT

AND WAIVER

THIS AMENDMENT NO. 14 TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER, dated
as of August 28, 2008 (the “Agreement”) relating to the Credit Agreement
referenced below, is by and among WOLVERINE TUBE, INC., a Delaware corporation
(the “Company”), certain of its Subsidiaries identified as Subsidiary Borrowers
on the signature pages hereto and any additional Subsidiaries of the Company
which become parties to the Credit Agreement in accordance with the terms
thereof (collectively referred to as the “Subsidiary Borrowers” and individually
referred to as a “Subsidiary Borrower”) (hereinafter, the Company and the
Subsidiary Borrowers are collectively referred to as the “Borrowers” or referred
to individually as a “Borrower”), each of the financial institutions identified
as Lenders on the signature pages hereto (the “Lenders” and each individually, a
“Lender”), and WACHOVIA BANK, NATIONAL ASSOCIATION, (“Wachovia”), acting in the
manner and to the extent described in Article XIII of the Credit Agreement (in
such capacity, the “Administrative Agent” or the “Agent”). Terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement and the provisions of Sections 1.2 and 1.3 of the Credit Agreement
related to the definitions shall apply herein.

W I T N E S S E T H

WHEREAS, a $35,000,000 credit facility has been extended to the Borrowers
pursuant to the terms of that certain Amended and Restated Credit Agreement
dated as of April 28, 2005 (as amended, modified or otherwise supplemented from
time to time, the “Credit Agreement”) among the Borrowers, the Lenders, and the
Administrative Agent;

WHEREAS, the Borrowers have advised the Administrative Agent that the Borrowers
have failed to comply with Section 8.3 of the Credit Agreement for the period
ending June 29, 2008, resulting in the occurrence of an Event of Default;

WHEREAS, the Borrowers have requested that the Lenders waive the foregoing Event
of Default and agree to amend certain of the provisions of the Credit Agreement;
and

WHEREAS, the undersigned Lenders have agreed to waive the above-described Event
of Default and to amend the Credit Agreement as contemplated herein pursuant to
the terms and conditions herein;

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

(A) Amendments to Credit Agreement. Effective on (and subject to the occurrence
of) the Amendment No. 14 Effective Date (as hereinafter defined), the Credit
Agreement shall be amended as follows:

1. The definition of Applicable Percentage, as set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:



--------------------------------------------------------------------------------

“Applicable Percentage” shall mean, for any day, for (i) Base Rate Loans, 1.50%,
(ii) Eurodollar Loans, LMIR Loans and Letter of Credit Fees, 3.00% and
(iii) Unused Fees, 0.50%.

2. The definition of Borrowing Base, as set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Borrowing Base” means a dollar amount equal to the sum of (a) up to 85% of
Eligible Accounts Receivable of the Credit Parties, plus (b) the sum of (i) up
to 60% of Eligible Inventory of all Credit Parties other than Wolverine Joining
Technologies, LLC consisting of raw materials, finished goods, and billet
inventory and (ii) the lesser of (A) $3,000,000 or (B) up to 60% of Eligible
Inventory of Wolverine Joining Technologies, LLC consisting of raw materials,
finished goods, and billet inventory, plus (c) the lesser of (A) up to 25% of
the net book value of Eligible Equipment of the Credit Parties, determined in
accordance with GAAP, and (B) $11,000,000 minus (d) reserves established from
time to time by the Administrative Agent in its sole discretion, in addition to
the existing reserve in the amount of $3,000,000. It is understood and agreed
that the Agent shall reserve against the Borrowing Base an amount equal to 105%
of the maximum amount that was available to be drawn under any expired or
terminated Consignment Letter of Credit until the 120th day following the
expiration date or termination thereof or, if earlier, the date on which such
Consignment Letter of Credit has been cash collateralized in accordance with
Section 2.8 hereof.

3. The definition of Consolidated EBITDA, as set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Consolidated EBITDA” means, for any applicable period of computation, without
duplication, the sum of (i) Consolidated Net Income for such period, but
excluding therefrom all extraordinary items of income (determined in accordance
with GAAP), plus (ii) the aggregate amount of depreciation and amortization
charges made in calculating Consolidated Net Income for such period, plus
(iii) aggregate Consolidated Interest Expense for such period, plus (iv) the
aggregate amount of all income taxes reflected on the consolidated statements of
income of the Consolidated Parties for such period, minus (v) for each fiscal
month ending after December 31, 2007, with respect to accrued charges in the
original amount of $8,796,323 in connection with the plant located in Decatur,
Alabama (the “Decatur Accrued Amount”), the portion of the unpaid Decatur
Accrued Amount paid in cash during such period until the Decatur Accrued Amount
has been reduced to $0.00.

4. The definition of Consolidated Net Income, as set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Consolidated Net Income” means, for any applicable period of computation, the
net income after taxes of the Consolidated Parties for such

 

2



--------------------------------------------------------------------------------

period, as adjusted for (a) non-cash adjustments to Consolidated Net Income due
to the effect of changes in accounting methods required by GAAP, (b) the tax
adjusted net value of (i) the non-cash adjustments to Consolidated Net Income on
account of gains or losses resulting from changes in the metal variance account
required by the mark to market of the Copper Hedge, as determined in accordance
with GAAP and (ii) the non cash adjustments to valuations of inventory that
consists of copper covered by the Copper Hedge resulting from the Company’s mark
to market of inventory levels under the Copper Hedge at the time of testing
(with the submission of the certificate pursuant to Section 7.1(d), the Company
will provide the Administrative Agent with a reconciliation of these adjustments
in a format similar to that of Exhibit L) and (c) non-cash adjustments to
Consolidated Net Income related to impairment of assets, as determined in
accordance with GAAP.

5. The definition of Consolidated Scheduled Debt Payments, as set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Consolidated Scheduled Funded Debt Payments” means, for any applicable period
of computation, the sum of all payments of principal on Consolidated Funded Debt
(other than intercompany Indebtedness) actually paid by the Company and its
Consolidated Subsidiaries during the applicable measurement period (including
the principal component of payments actually paid on Capital Leases or under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product during the applicable measurement
period).

6. The definition of Fixed Charge Coverage Ratio, as set forth in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Fixed Charge Coverage Ratio” means, for any applicable period of computation,
the ratio of (i) the sum of (A) Consolidated EBITDA of the Domestic Consolidated
Parties, plus (B) the amount of net cash received in the United States by
Wolverine China Investments, LLC from a permitted disposition of an interest in
Wolverine Tube (Shanghai) Limited, plus (C) the aggregate amount of cash which
has been distributed by any Foreign Consolidated Party to any Domestic
Consolidated Party and which has been received by such Domestic Consolidated
Party within the applicable period of computation, less Unfinanced Capital
Expenditures of the Domestic Consolidated Parties, less all Consolidated Cash
Taxes of the Domestic Consolidated Parties paid during the applicable period,
less cash dividends paid by the Company for the applicable period to (ii) total
Consolidated Fixed Charges plus all payments and contributions by the Company to
The Wolverine Tube, Inc. Retirement Plan in excess of the Pension Payment. The
applicable period of computation shall, for the purpose of determining
compliance with Section 8.1 hereof, be the cumulative consecutive monthly period
commencing as of August 1, 2008 and ending as of the date of determination.

 

3



--------------------------------------------------------------------------------

For avoidance of doubt, for purposes of calculation of the Fixed Charge Coverage
Ratio only, (a) the calculation of Consolidated Net Income, as used in the
calculation of Consolidated EBITDA, shall include only the income after taxes
and accompanying adjustments of the Domestic Consolidated Parties, (b) the
definition of Consolidated EBITDA shall include only those adjustments for
depreciation and amortization, Consolidated Interest Expense and income taxes
attributable to the Domestic Consolidated Parties, and (c) the calculation of
Consolidated Fixed Charges, including, without limitation, the Consolidated Cash
Interest Expense and Consolidated Scheduled Funded Debt components thereof,
shall include all of the Consolidated Parties.

7. The definition of Interest Determination Date, as set forth in Section 1.1 of
the Credit Agreement is hereby deleted.

8. The definition of Maturity Date, as set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Maturity Date” means February 19, 2009.

9. The definition of Permitted Investments, as set forth in Section 1.1 of the
Credit Agreement is amended by (A) amending and restating Section (k) in its
entirety as follows:

(k) Investment of cash by a Domestic Consolidated Party in Wolverine Tubagem
(Portugal) LDA (“Wolverine Portugal”) in an aggregate amount not to exceed
$8,000,000 during the fourth calendar quarter of 2008, which investment shall be
returned by Wolverine Portugal to such Domestic Consolidated Party in cash
within ten (10) business days after such initial investment;

and (B) deleting sections “(m)” and “(q)” in their entirety and by substituting
“[intentionally omitted]” in their place and stead, respectively.

10. The definition of Revolving Loan Commitment as set forth in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“Revolving Loan Commitment” means $25,000,000 (U.S.), as such amount may be
reduced in accordance with Section 2.10.

11. Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:

“Domestic Consolidated Parties” means such of the Consolidated Parties which are
organized and existing under the laws of the United States or any state or
commonwealth thereof or under the laws of the District of Columbia.

“Excess Liquidity” means the sum of (x) Excess Availability, plus (y) the amount
by which (1) the amount of calculated funding availability under the

 

4



--------------------------------------------------------------------------------

Second Amended and Restated Receivables Purchase Agreement, dated as
February 21, 2008 (the “Receivables Agreement”) among the SPC, Wolverine
Finance, LLC, the Company, the liquidity banks from time to time party thereto,
The CIT Group/Business Credit, Inc., individually and as co-agent, and Wachovia
Bank, National Association, as agent, demonstrated in the most recent Weekly
Report or Settlement Report (as each such term is defined therein), as the case
may be, delivered by the Company thereunder, as calculated in accordance with
the Receivables Agreement in effect on the date hereof, exceeds (2) the least of
(I) the Purchase Limit, (II) the Net Pool Balance minus Required Reserves and
(III) the product of 85% times the aggregate Outstanding Balance of Eligible
Receivables, minus the Aggregate Invested Amount (as each such term is defined
in the Receivables Agreement.

“Foreign Consolidated Parties” means such of the Consolidated Parties which are
not Domestic Consolidated Parties.

“Amendment No. 14 Effective Date” means August 28, 2008.

“Pension Payment” means the contribution by the Company to The Wolverine Tube,
Inc. Retirement Plan in the amount of $6,558,803.00.

12. Section 4.4(b)(i) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(i) Revolving Loan Overadvance. If, at any time the Revolving Loans outstanding
plus the LOC Obligations outstanding plus IRPA Obligations exceed the lesser of
the Borrowing Base and the Revolving Loan Commitment, then the Borrowers (or the
applicable Borrower) shall immediately make a payment hereunder in an amount
equal to such excess. Payments made under (A) and (B) shall be applied first pro
rata to Base Rate Loans, second to LMIR Loans, third to Eurodollar Loans in
direct order of Interest Period maturities, and fourth, with respect to any
Letters of Credit then outstanding, a payment of cash collateral into a cash
collateral account opened by the Administrative Agent, for the benefit of the
lenders with respect to the undrawn and unexpired amount of such Letters of
Credit, up to the amount of such excess.

13. Section 7.1(i) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(i) Borrowing Base Certificate, etc. Not later than 12:00 Noon on Tuesday of
each week (or if such day is not a Business Day, then on the next succeeding
Business Day) and within three (3) Business Days following the date of any Asset
Disposition or Casualty Loss in excess of $1,000,000, the Borrowers shall
deliver (i) a borrowing base certificate (the “Borrowing Base Certificate”) in
substantially the form of Exhibit G hereto, duly completed and certified by a
Senior Financial Officer of the Company detailing the Eligible Accounts
Receivable, Eligible Inventory and Eligible Equipment of the Credit Parties as
of the last day of the immediately preceding Production Month; provided that for

 

5



--------------------------------------------------------------------------------

purposes of the valuation of copper Inventory, copper will be valued weekly
based upon pounds on hand as of the last Business Day of the immediately
preceding Production Month at the COMEX Copper High Grade price published by the
New York Mercantile Exchange and Commodities Exchange, Inc. as of 3:00PM on
Friday of the immediately preceding week and the Eligible Inventory amount set
forth in each weekly Borrowing Base Certificate shall be adjusted accordingly
and (ii) a report, in form acceptable to the Administrative Agent, of Excess
Liquidity as of the last day of the immediately preceding week. In addition, on
the 25th day of each Production Month (or if such day is not a Business Day,
then on the next succeeding Business Day), the Company shall furnish a written
report to the Lenders setting forth (i) the accounts receivable aged trial
balance at the immediately preceding Production Month end for each account
debtor, (ii) the accounts payable aging summary for the immediately preceding
Production Month, (iii) an inventory summary as of the immediately preceding
Production Month by inventory location and reflecting inventory composition
(i.e, consigned versus owned, raw versus work-in-process, billet inventory,
finished goods versus MRO, etc. or any such category as the Agent may request),
(iv) a sales and cash receipt summary for such immediately preceding Production
Month and (v) a summary listing of Equipment (excluding any leased Equipment)
categorized by location. Such aging reports shall indicate which Accounts are
current, up to 30, 30 to 60 and over sixty (60) days past due and shall list the
names of all applicable account debtors. The Administrative Agent may, but shall
not be required to, rely on each Borrowing Base Certificate delivered hereunder
as accurately setting forth the available Borrowing Base for all purposes of
this Credit Agreement until such time as a new Borrowing Base Certificate is
delivered to the Administrative Agent in accordance herewith; Borrowing Base
Certificates may be prepared and submitted to the Lenders, and the
Administrative Agent may request delivery of Borrowing Base Certificates, on a
more frequent basis than each week, provided that such certificate shall comply
with the requirements set forth elsewhere herein.

14. A new Section 7.22 of the Credit Agreement is hereby inserted immediately
following existing Section 7.21 as follows:

7.22 Consultant.

Upon the request of the Administrative Agent, the Consolidated Parties shall, at
the sole cost and expense of the Consolidated Parties, promptly engage the
services of a financial consultant reasonably acceptable to the Administrative
Agent to advise the Consolidated Parties with respect to certain financial
management matters. The Consolidated Parties shall cause such financial
consultant to deliver to the Administrative Agent such reports and analysis
concerning the Consolidated Parties and their operations as the Administrative
Agent shall reasonably request, at such times as the Administrative Agent shall
reasonably request. Further, the Consolidated Parties hereby agree to permit
representatives of such financial consultant to discuss all such reports and
analysis with representatives of the Administrative Agent.

 

6



--------------------------------------------------------------------------------

15. A new Section 7.23 of the Credit Agreement is hereby inserted immediately
following Section 7.22 as follows:

7.23 Appraisal. Within ten (10) Business Days following the Amendment No. 14
Effective Date, the Borrowers shall have entered into a written engagement
agreement with an appraiser reasonably acceptable to the Administrative Agent
pursuant to which such appraiser will perform, at the sole cost and expense of
the Consolidated Parties, an appraisal of the machinery and equipment of the
Domestic Consolidated Parties. Such written engagement shall provide that such
appraiser shall begin such appraisal within five (5) Business Days following the
date of such engagement agreement.

16. A new Section 7.24 of the Credit Agreement is hereby inserted immediately
following Section 7.23 as follows:

7.24 Pledge. The applicable Credit Parties shall, within thirty (30) days
following the Amendment No. 14 Effective Date, execute and deliver to the
Administrative Agent (i) a pledge agreement, in form and substance acceptable to
the Administrative Agent, pursuant to which such Credit Party shall pledge and
assign to the Administrative Agent and grant in favor of the Administrative
Agent a security interest in and to sixty-five percent (65%) of all issued and
outstanding shares of all classes of voting Capital Stock of each first tier
Foreign Subsidiary owned by such Credit Party and one hundred percent (100%) of
all issued and outstanding shares of all classes of non-voting Capital Stock of
such first tier foreign subsidiary owned by such Credit Party, and (ii) together
with the original stock certificates evidencing such pledged Capital Stock and
stock powers with respect to each such stock certificate, endorsed in blank.

17. Section 8.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

8.1 Fixed Charge Coverage Ratio

Beginning on the Amendment No. 14 Effective Date and continuing until the
termination of this Credit Agreement and the repayment in full of all
Obligations hereunder, the Consolidated Parties shall maintain a Fixed Charge
Coverage Ratio of not less than the following amounts as of the last day of each
of the periods indicated below:

 

Period

   Ratio

Period Commencing August 1, 2008 and ending October 31, 2008

   1.00 to 1.0

Period Commencing August 1, 2008 and ending November 30, 2008

   1.00 to 1.0

Period Commencing August 1, 2008 and ending December 31, 2008 and as of the last
day of each month thereafter

   1.00 to 1.0

18. Section 8.2 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

7



--------------------------------------------------------------------------------

Consolidated Capital Expenditures of the Consolidated Parties shall not exceed
the aggregate amount of $3,000,000 during the period commencing on August 1,
2008 through the date of termination of this Credit Agreement and repayment in
full of all of the Obligations hereunder.

19. Section 8.3 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

8.3 Minimum Consolidated EBITDA of Domestic Consolidated Parties

Beginning on the Amendment No. 14 Effective Date and continuing until the
termination of this Credit Agreement and the repayment in full of all
Obligations hereunder, the Consolidated Parties shall cause the Domestic
Consolidated Parties to maintain a minimum Consolidated EBITDA, calculated on a
cumulative basis, of at least the following amounts for the following periods:

 

Period

   Minimum Consolidated EBITDA
of Domestic Consolidated Parties

Period Commencing August 1, 2008 and ending August 31, 2008

   $ 700,000

Period Commencing August 1, 2008 and ending September 30, 2008

   $ 1,700,000

Period Commencing August 1, 2008 and ending October 31, 2008

   $ 2,700,000

Period Commencing August 1, 2008 and ending November 30, 2008

   $ 3,700,000

Period Commencing August 1, 2008 and ending December 31, 2008

   $ 4,700,000

Period Commencing August 1, 2008 and ending January 31, 2009

   $ 5,700,000

Period Commencing August 1, 2008 and ending at any time after January 31, 2009
until the termination of this Agreement and the payment in full of all
Obligations hereunder.

   $ 6,700,000

For avoidance of doubt, for purposes of calculation of Minimum Consolidated
EBITDA for this Section 8.3, (i) the calculation of Consolidated Net Income, as
used in the calculation of Consolidated EBITDA, shall include only the income
after taxes and accompanying adjustments of the Domestic Consolidated Parties,
and (ii) the definition of Consolidated EBITDA shall include only those
adjustments for depreciation and amortization, Consolidated Interest Expense and
income taxes attributable to the Domestic Consolidated Parties.

 

8



--------------------------------------------------------------------------------

20. A new Section 8.4 of the Credit Agreement shall be inserted immediately
following existing Section 8.3 to read as follows:

8.4 Excess Liquidity

Beginning on the Amendment No. 14 Effective Date and continuing until the
termination of this Credit Agreement and the repayment in full of all
Obligations hereunder, the Domestic Consolidated Parties shall at all times
maintain minimum Excess Liquidity of not less than (a) prior to October 1, 2008,
$15,000,000, plus any unpaid portion of the Pension Payment and (b) on and after
October 1, 2008, $20,000,000, plus any unpaid portion of the Pension Payment.

21. Section 9.7 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

9.7 Transactions with Affiliates

The Consolidated Parties will not enter into any transaction or series of
transactions (other than transactions between the Credit Parties), whether or
not in the ordinary course of business, with any officer, director, shareholder,
Subsidiary or Affiliate except (i) upon terms and conditions that would be
obtainable in a comparable arm’s-length transaction with a Person other than an
Affiliate, (ii) employment arrangements, payment of directors’ fees, and
transactions pursuant to employees’ and directors’ stock option plans, each in
the ordinary course of business, (iii) transactions permitted pursuant to
Sections 9.4, 9.5, or 9.11, (iv) the sale of the Series A Preferred Stock to
Alpine and Plainfield in accordance with the Series A Preferred Stock Purchase
Agreement and the sale of the Series B Preferred Stock to Alpine in accordance
with the Series B Preferred Stock Purchase Agreement, (v) (A) the execution and
delivery of the Management Agreement, and (B) the payment of monthly fees
thereunder not to exceed $105,000 per month (none of which payments shall
consist of payment of accrued fees or other fees previously due and payable but
not yet paid); and (vi) the grant of options to Alpine pursuant to any equity
incentive plan adopted by the Company.

22. Section 9.11 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

9.11 Restricted Payments

The Consolidated Parties will not make a Restricted Payment, other than
dividends, distributions or other payments from any Subsidiary to any Borrower
or from any Consolidated Party to a Credit Party.

23. Section 9.15 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

9



--------------------------------------------------------------------------------

9.15 Other Indebtedness

The Consolidated Parties will not effect or permit any change in or amendment to
any document or instrument pertaining to the terms of payment or required
prepayments of the 2009 Senior Notes or the 2009 Senior Exchange Notes, effect
or permit any change in or amendment to any document or instrument pertaining to
the covenants or events of default of the 2009 Senior Notes or the 2009 Senior
Exchange Notes if the effect of any such change or amendment is to make such
covenants or events of default more restrictive, give any notice of optional
redemption or optional prepayment or offer to repurchase under any such document
or instrument, or, directly or indirectly, make any payment of principal of or
interest on or in redemption, retirement or repurchase of the 2009 Senior Notes
or the 2009 Senior Exchange Notes, except for scheduled payments required by the
terms of the documents and instruments evidencing the 2009 Senior Notes and the
2009 Senior Exchange Notes, as the case may be.

24. The Credit Agreement is hereby amended by adding a new Section 7.1 (n) as
follows and by designating existing Section 7.1(n) as Section 7.1(o):

(n) by the close of business on Tuesday of each week, a report demonstrating
Excess Liquidity (together with underlying calculations) of the Credit Parties
as of the end of the immediately preceding week.

(B) Representations and Warranties. Each Credit Party hereby represents and
warrants that (i) the representations and warranties contained in Article VI of
the Credit Agreement are true and correct in all material respects on and as of
the date hereof as though made on and as of such date (except for those
representations and warranties which by their terms relate solely to an earlier
date) and after giving effect to the transactions contemplated herein, (ii) no
Default or Event of Default exists under the Credit Agreement on and as of the
date hereof and after giving effect to the transactions contemplated herein,
(iii) it has the corporate, limited liability company or limited partnership
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and has taken all necessary organizational action to
authorize the execution, delivery and performance by it of this Agreement;
(iv) it has duly executed and delivered this Agreement, and this Agreement
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws affecting the rights of creditors
generally or by general principles of equity and (v) neither the execution and
delivery of this Agreement, nor the consummation of the transactions
contemplated therein, nor performance of and compliance with the terms and
provisions thereof will violate or conflict in any material respect with any
material provision of its articles or certificate of incorporation or
certificate of limited partnership or certificate of formation, bylaws,
agreement of limited partnership or limited liability company agreement or
violate, contravene or conflict in any material respect with contractual
provisions of, or cause an event of default under, any indenture, including
without limitation the 2009 Senior Note Indenture or the 2009 Senior Exchange
and Debenture Agreement, loan agreement, mortgage, deed of trust, contract or
other agreement or instrument to which it is a party or by which it may be
bound.

 

10



--------------------------------------------------------------------------------

(C) Waiver. Pursuant to Section 14.6 of the Credit Agreement and subject to the
terms and conditions hereof, including, without limitation, the conditions to
effectiveness set forth in Section D of this Agreement, the Administrative Agent
and the Lenders party hereto waive (i) any Default or Event of Default arising
under Section 11.1(c)(i) of the Credit Agreement as a result of any violation of
Section 8.3 of the Credit Agreement, and (ii) any Default or Event of Default
arising under Section 11.1(e) of the Credit Agreement as a result of a default,
amortization event, termination event or other similar event under the Permitted
Securitization or the Consignment Agreement which is caused by (a) the
occurrence of the Event of Default under the Credit Agreement described in the
Recitals to this Agreement or (b) any other defaults or events of default under
the Permitted Securitization or the Consignment Agreement set forth in the
Receivables Purchase Agreement Waiver or the Consignment Agreement Waiver, but
only to the extent of the waivers set forth in the Receivables Purchase
Agreement Waiver and the Consignment Agreement Waiver, respectively.

(D) Effectiveness. This Agreement shall become effective upon the earliest date
(the “Amendment No. 14 Effective Date”) on which the following conditions
precedent have been satisfied:

1. Executed Agreement. The Administrative Agent shall have received a fully
executed counterpart of this Agreement from each party hereto.

2. Amendment and Waiver Fee; Expenses. The Administrative Agent shall have
received from the Borrowers payment of an amendment and waiver fee in the amount
of $75,000 and payment of all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Agreement, including the reasonable fees and expenses of Winston &
Strawn LLP, and all previously incurred fees and expenses which remain
outstanding on the effective date of this Agreement.

3. Cash Collateral and Cash Collateral Agreement. The Company shall have
(a) deposited the sum of $3,690,000 in immediately available funds (the “Cash
Collateral”) in a demand deposit account in the name of the Company (the “Cash
Collateral Account”) maintained at Wachovia Bank, National Association (the
“Bank”) as cash collateral for all Obligations under the Credit Agreement, which
Cash Collateral Account shall be subject to control arrangements acceptable to
the Administrative Agent, including without limitation, a deposit account
control agreement by and among the Administrative Agent, the Borrowers and the
Bank and (b) executed and delivered to the Administrative Agent a cash
collateral agreement in form and substance acceptable to the Administrative
Agent. The Borrowers shall not have access to the Cash Collateral Account. At
such time as the existing overadvance in the amount of $3,690,000 under the
Credit Agreement shall have been reduced (each, an “Overadvance Reduction”), as
evidenced by the most recent Borrowing Base Certificate delivered by the
Borrowers to the Agent and provided that no Default or Event of Default shall
have occurred, the Agent will, upon the request of the Borrowers, transfer an
amount equal to such Overadvance Reduction from the Cash Collateral Account to
the Borrowers’ designated account.

 

11



--------------------------------------------------------------------------------

4. Other Waivers. The Borrowers shall have delivered to the Administrative Agent
copies of (i) the Waiver and Amendment No. 2 to Second Amended and Restated
Receivables Purchase Agreement dated as of August 28, 2008 (the “Receivables
Purchase Agreement”) executed by all parties thereto, whereby, among other
things, The CIT Group/Business Credit, Inc. and Wachovia Bank, National
Association waive any default or event of default under the Permitted
Securitization caused by the Event of Default under the Credit Agreement
described in the Recitals of this Agreement (the “Receivables Purchase Agreement
Waiver”) and (ii) the waiver letter dated August 28, 2008 executed by all
parties thereto, whereby, among other things, HSBC Bank USA, National
Association waives any default or event of default under the Consignment
Agreement caused by the Event of Default under the Credit Agreement described in
the Recitals of this Agreement (the “Consignment Agreement Waiver”). Pursuant to
Section 9.13 of the Credit Agreement, the Administrative Agent hereby consents
to the amendment of the financial covenants in the Receivables Purchase
Agreement, as set forth in the Receivables Purchase Agreement Waiver.

5. Other Conditions Precedent. The Borrowers shall have completed all
proceedings taken in connection with the transactions contemplated by this
Agreement and delivered to the Administrative Agent all other documentation and
other items incident thereto, and each shall be satisfactory to the
Administrative Agent and its legal counsel, Winston & Strawn LLP.

(E) No Other Modification. Except to the extent specifically provided to the
contrary in this Agreement, all terms and conditions of the Credit Agreement
(including Exhibits and Schedules thereto), and the other Credit Documents shall
remain in full force and effect, without modification or limitation. This
Agreement shall not operate as a consent to any other action or inaction by the
Borrowers or any other Credit Party, or as a waiver or amendment of any right,
power, or remedy of any Lender or the Administrative Agent under the Credit
Agreement or any other Credit Document nor constitute a consent to any such
action or inaction, or a waiver or amendment of any provision contained in the
Credit Agreement or any other Credit Document except as specifically provided
herein. This Agreement shall not be deemed to (a) be a waiver of, or consent to,
any other Default or Event of Default or a modification or amendment of, any
other term or condition of the Credit Agreement or any other Credit Document,
(b) prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Credit Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) be a commitment or any
other undertaking or expression of any willingness to engage in any further
discussion with the Borrowers or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement or the
Credit Documents or any rights or remedies arising in favor of the Lenders or
the Administrative Agent, or any of them, under or with respect to any such
documents or (d) be a waiver of any of the Events of Default specified herein on
any other occasion or be a waiver of, or consent to or a modification or
amendment of, any other term or condition of any other agreement by and among
the Credit Parties. Each of the Credit Parties acknowledges, confirms and agrees
that the Credit Documents to which it is a party remain in full force and effect
as of the date hereof and continue to secure all Obligations

 

12



--------------------------------------------------------------------------------

of each such Credit Party to any Lender or the Administrative Agent, and
novation of any kind is hereby expressly disclaimed.

(F) Release. In consideration of entering into this Agreement, each Credit Party
(a) represents and warrants to the Administrative Agent and each Lender that as
of the date hereof there are no causes of action, claims, actions, proceedings,
judgments, suits, demands, damages or offsets against or defenses or
counterclaims to its Obligations or Secured Obligations under the Credit
Documents and furthermore, such Credit Party waives any and all such causes of
action, claims, actions, proceedings, judgments, suits, demands, damages,
offsets, defenses or counterclaims whether known or unknown, arising prior to
the date of this Agreement and (b) releases the Administrative Agent and each
Lender and each of their respective Affiliates, Subsidiaries, officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, actions, proceedings, judgments, suits,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, now known or unknown, suspected or unsuspected to the extent that any of
the foregoing arises from any action or failure to act with respect to any
Credit Document, on or prior to the date hereof.

(G) Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of North Carolina, without
regard to the principles governing conflicts of laws thereof.

(H) INCORPORATION BY REFERENCE OF CERTAIN PROVISIONS. THE PROVISIONS IN SECTIONS
14.5, 14.6, 14.8, 14.9, 14.10, 14.12, 14.13, 14.14, 14.15, 14.19 AND 14.24 OF
THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE HEREIN, MUTATIS
MUTANDIS.

[SIGNATURE PAGES FOLLOW]

 

13



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

COMPANY: WOLVERINE TUBE, INC. By:  

/s/ David A. Owen

Name:  

David A. Owen

Title:  

Chief Financial Officer

SUBSIDIARY BORROWERS: TF INVESTOR, INC. By:  

/s/ David A. Owen

Name:  

David A. Owen

Title:  

Vice President and Treasurer

TUBE FORMING HOLDINGS, INC. By:  

/s/ David A. Owen

Name:  

David A. Owen

Title:  

Vice President and Treasurer

TUBE FORMING, L.P. By:  

Tube Forming Holdings, Inc.,

its General Partner

  By:  

/s/ David A. Owen

  Name:  

David A. Owen

  Title:  

Vice President and Treasurer

 

Amendment No. 14 to Amended and Restated Credit Agreement, and Waiver



--------------------------------------------------------------------------------

WOLVERINE FINANCE, LLC By:  

/s/ David A. Owen

Name:  

David A. Owen

Title:  

Vice Manager and Treasurer

WOLVERINE JOINING TECHNOLOGIES, LLC By:  

/s/ David A. Owen

Name:  

David A. Owen

Title:  

Vice President and Treasurer

WOLVERINE CHINA INVESTMENTS, LLC By:  

Wolverine Tube, Inc.,

its Managing Member

  By:  

/s/ David A. Owen

  Name:  

David A. Owen

  Title:  

Chief Financial Officer

WT HOLDING COMPANY, INC. By:  

/s/ David A. Owen

Name:  

David A. Owen

Title:  

Vice President and Treasurer

 

Amendment No. 14 to Amended and Restated Credit Agreement, and Waiver



--------------------------------------------------------------------------------

AGENT AND LENDERS: WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent and as a Lender By:  

/s/ Rodney K. Sanders

Name:  

Rodney K. Sanders

Title:  

Director

(signature pages end)

 

Amendment No. 14 to Amended and Restated Credit Agreement, and Waiver